DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-5, 13-15 and 18-21 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Togami (“stepwise phase difference restoration method for DAO estimation of multiple sources”, all citations provided from machine translation).

Regarding claim 1, Togami teaches a device for estimating Direction of Arrival (DOA) of sound from Q > 1 sound sources, the device being a component in a system comprising a plurality of microphone units. (Page.3270, left side column, Paragraph 3)


Togami also teaches to obtain a phase difference matrix, including measured phase difference values, each of the measured phase difference values being a measured value of a phase difference between two microphone units of the plurality of microphone units for a frequency bin in a range of frequencies of the sound. (Section 2.3, Equation 5)

Togami also teaches to generate a replicated phase difference matrix (integer-variable) by replicating the measured phase difference values to other potential sinusoidal periods. (Page.3273, left side column, Paragraphs 1-4, Equation 16)

Togami also teaches to calculate a DOA value for each phase difference value in the replicated phase difference matrix. (Section 2.6, Equation 16, Section 3.1)

Togami also teaches to determine, as Q DOA results, the Q most prominent peak values in a histogram generated based on the calculated DOA values. (Page.3274, left side column, Paragraphs 1-2)

Regarding claims 14 and 15, the claims disclose substantially the same limitations, as claim 1. All limitations as recited have been analyzed and rejected with respect to claims 14 and 15, and do not introduce any additional narrowing of the scopes of the claims as analyzed. Therefore, claims 14 and 15 are rejected for the same rational over the prior art cited in claim 1.  

	

    PNG
    media_image1.png
    26
    62
    media_image1.png
    Greyscale
Regarding claim 2, Togami teaches wherein the device is further configured to: generate the replicated phase difference matrix by replicating the measured phase difference values based on a minimum aliasing frequency defined by 
wherein Ad denotes a distance between the two microphone units and c is a speed of the sound. (Section 2.6)

Regarding claims 18 and 20, the claims disclose substantially the same limitations, as claim 2. All limitations as recited have been analyzed and rejected with respect to claims 18 and 20, and do not introduce any additional narrowing of the scopes of the claims as analyzed. Therefore, claims 18 and 20 is rejected for the same rational over the prior art cited in claim 2.  


    PNG
    media_image2.png
    107
    188
    media_image2.png
    Greyscale
Regarding claim 3, Togami teaches wherein the measured phase difference values in the phase difference matrix are wrapped into [-π, π], and  Page 4 of 11Application No. 16/664,373Preliminary Amendment the device is configured to generate the replicated phase difference matrix according to  



wherein µo denotes the phase difference matrix, µ denotes the replicated phase difference matrix, i is a frequency bin index corresponding to frequency fl, j is a replication index, and denotes a ceiling function. (Section 3.1)

Regarding claims 19 and 21, the claims disclose substantially the same limitations, as claim 3. All limitations as recited have been analyzed and rejected with respect to claims 19 and 21, and do not introduce any additional narrowing of the scopes of the claims as analyzed. Therefore, claims 19 and 21 is rejected for the same rational over the prior art cited in claim 3.  


    PNG
    media_image3.png
    32
    129
    media_image3.png
    Greyscale
Regarding claim 4, Togami teaches wherein the device is further configured to: calculate the DOA values based on the formula    

wherein 0(i, j) denotes the DOA value for frequency bin index i and replication index j, p denotes the replicated phase difference matrix and Ad denotes a distance between the two microphone units. (Section 3.2, Equation 28)

Regarding claim 5, Togami teaches wherein the device is further configured to: generate a first histogram from the calculated DOA values, and determine, as the Q DOA results, the Q most prominent peak values in the first histogram. (Page.3274, left side column, Paragraphs 1-2, Section 1 (Introduction, Paragraph 1))


Regarding claim 13, Togami teaches wherein: each microphone unit of the two microphone units includes an array of one or more microphones, and the one or more measured phase difference values of the phase difference matrix are obtained from measured phase differences between the one or more microphones of one of the microphone units and the one or more microphones of the other one of the microphone units. (Section 2.1, Section 2.4)

Regarding claim 13, Togami teaches an apparatus for determining Direction of Arrival (DOA) of sound from Q > 1 sound sources. (Page.3270, left side column, Paragraph 3)

Togami also teaches to obtain a phase difference matrix including measured phase difference values, each of the measured phase difference values being a measured value of a phase difference between two microphone units of a plurality of microphone units for a frequency bin in a range of frequencies of the sound. (Section 2.3, Equation 5)

Togami also teaches to generate a replicated phase difference matrix (integer-variable) by replicating the measured phase difference values to other potential sinusoidal periods. (Page.3273, left side column, Paragraphs 1-4, Equation 16)

Togami also teaches to calculate a DOA value for each phase difference value in the replicated phase difference matrix. (Section 2.6, Equation 16, Section 3.1)

Togami also teaches to determine, as Q DOA results, the Q most prominent peak values in a histogram generated based on the calculated DOA values. (Page.3274, left side column, Paragraphs 1-2)

Togami also teaches a sound receiver including the two microphone units, which is configured to receive the sound, generate the phase difference matrix, and provide the phase difference matrix to the device. (Section 2.3, Section 2.6)

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Togami in view of Visser (WO 2010048620 A1).


Regarding claim 7, Togami does not explicitly teach removing complex calculated DOA values, before generating the first histogram.

Visser teaches removing complex calculated DOA values, before generating the first histogram. (Paragraph 128)

It would have been obvious to one having ordinary skill in the art before the effective filling date to have modified Togami to incorporate removing complex calculated DOA values, before generating the first histogram in order to distinguish points having directions of arrival within a desired range from points having other directions of arrival.

Allowable Subject Matter
Claims 6, 8-12 and 17 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The references made herein are done so for the convenience of the applicant. They are in no way intended to be limiting. The prior art should be considered in its entirety.  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ABDALLAH ABULABAN whose telephone number is (571)272-4755. The examiner can normally be reached Monday - Friday 7:00am-3:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Isam Alsomiri can be reached on 571-272-6970. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/A.A./Examiner, Art Unit 3645                                                                                                                                                                                                        
/ISAM A ALSOMIRI/Supervisory Patent Examiner, Art Unit 3645